DETAILED ACTION
Acknowledgments
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action for the application 16945664 Continuation filed on 07/31/2020.
Claims 1 – 20 currently pending and have been examined.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 Step 1:
Claim(s) 1 – 15 (method) and 16 – 20 (product) are directed to one of the statutory categories. As such, claims 1 – 20 is/are drawn to one of the statutory categories of invention  
Step 2A Prong 1: The claims recite an abstract idea of selecting content based on an indication of a location and device and selection factors, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, and 16 includes the following limitations:
A method performed by one or more systems coupled to a network, comprising:
receiving a first request indicating a first location of a first mobile device at a first time, the request including first non-location data associated with the first mobile device;
 in response to the first location being proximate to a first physical object, determining whether the first non-location data meet one or more requirements; 
in response to the first non-location data meeting the one or more requirements, registering a first event at the first physical object for the first mobile device based on the first request; 
receiving a second request indicating a second location of the first mobile device at a second time and including second non-location data; 
in response to the second location being proximate to a second physical object, determining a set of selection factors including at least a first factor based at least on the first event; and 
selecting content associated with one of the first physical object and the second physical object for delivery to the mobile device based at least on the set of selection factors.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
computer systems 
the packet-based network
non-transitory computer readable medium
one or more processors
These additional elements are not indicative of integration into a practical application because:
Regarding the computer system, packet base network, non-transitory computer-readable medium, one or more processors, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f); 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer system, packet base network, non-transitory computer-readable medium, one or more processors,, are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computer system, packet base network, non-transitory computer-readable medium, one or more processors, are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computer system, packet base network, non-transitory computer-readable medium, one or more processors, are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 are recites the first location triggers a first geo-fence associated with the first physical object; and the second location triggers a second geo-fence associated with the second physical object, which is merely describing data and further defining the abstract idea.
Claim 3 are recites wherein the first physical object is associate with a first entity and the second physical object is associated with a second entity distinct from the first entity, which is merely describing data and further defining the abstract idea.
Claim 4 recites wherein: the first physical object includes a first building; the first non-location data includes a mobile user identification (UID) or a hashed value representing the UID; and 40 129982-5019-US01the one or more requirements include a requirement that historical requests associated with the UID do not indicate that the first mobile device have regularly been in or near the first building for prolonged periods of time, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the first entity and the second entity belong to a same category of entities, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein wherein the first factor is dependent on an amount of elapsed time between the first time and the second time, which is merely describing data and further defining the abstract idea.
Claim 7recites the first geo-fence is one of a set of different types of geo-fences associated with the first physical object; and the first factor is further dependent on a type of the first geo-fence, which is merely describing data and further defining the abstract idea.
Claim 8 recites wherein: the second non-location data includes a mobile user identification (UID) or a hashed value representing the UID; and the set of selection factors further includes a second factor based on a mobile user intent profile associated with the UID or hashed value representing the UID; the method further comprising, before receiving the second request, deriving the mobile user intent profile using at least a plurality of requests associated with the first mobile device, one or more respective requests of the plurality of requests indicating that the first mobile device has been proximate to a respective entity of a set of entities, which is merely describing data and further defining the abstract idea.
Claim 9 recites wherein deriving the mobile user intent profile comprises: determining a set of intent scores corresponding, respectively, to the set entities based at least on the plurality of requests, the set of entities including an entity associate with one of the first physical object and the second physical object; and updating the intent scores using one or more time decay functions, which is merely describing data and further defining the abstract idea.
Claim 10 recites wherein: the second non-location data includes first characteristics of a mobile user associated with the first mobile device; 41 129982-5019-US01the set of selection factors further includes a third factor based on statistical results for various mobile user characteristics derived from historical requests associated with a plurality of mobile devices; and the set of selection factors further includes a third factor based on comparison of the first characteristics with the statistical results., which is merely describing data and further defining the abstract idea.
Claim 11 recites wherein: the first location triggers one of a set of geo-fences associated with the first physical object; and the first factor is further dependent on which of the set of geo-fences is triggered by the first location, which is merely describing data and further defining the abstract idea.
Claim 12 recites wherein the first factor is dependent on an amount of elapsed time between the first time and the second time, which is merely describing data and further defining the abstract idea.
Claim 13 recites wherein: the first non-location data includes first characteristics of a mobile user associated with the first mobile device; the one or more requirements include specifications of required mobile user characteristics; and determining whether the first non-location data meets one or more requirements includes comparing the first characteristics with the required mobile user characteristics, which is merely describing data and further defining the abstract idea.
Claim 14 recites wherein the first factor is dependent on an amount of elapsed time between the first time and the second time, which is merely describing data and further defining the abstract idea.
Claim 15 recites wherein the first physical object is associate with a first entity and the second physical object is associated with a second entity distinct from the first entity but belong to a same category of entities as the first entity, which is merely describing data and further defining the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20130085860 – Summers et al. hereinafter as SUMMERS in view of US PG Pubs 20140337123 – Nuernberg et al. hereinafter as NUERNBERG

Regarding Claim 1 and 11:
SUMMER discloses:
1. A method performed by one or more computer systems (servers and devices, para. 0025) coupled to a packet-based network(packet network, para. 027), comprising: 
receiving from the packet-based network(packet network, para. 027) a first request indicating a first location of a first mobile device at a first time(location / proximity para. 0061), the request including first non-location data(click through rates, para. 0061) associated with the first mobile device(mobile device, para. 0061); 
in response to the first location being proximate to a first physical object(merchant retail location, para. 0042), determining whether the first non-location data meet one or more requirements; ( user profile data, para. 0056)
in response to the first non-location data meeting the one or more requirements, (ad rules based on context, para. 0040) registering a first event at the first physical object for the first mobile device based on the first request; (Proximity para. 0042)
receiving from the packet-based network(packet network, para. 027) a second request indicating a second location of the first mobile device(location / proximity para. 0061) 
selecting content associated the mobile device via the packet-based network(packet network, para. 027) based at least on the set of selection factors.(user profile context para. 0056)
SUMMER does not explicitly disclose:
receiving from the network a second request indicating a second location of the first mobile device at a second time and including second non-location data; in response to the second location being proximate to a second physical object, determining a set of selection factors including at least a first factor based at least on the first event; and 
selecting content associated with one of the first physical object and the second physical object for delivery to the mobile device via the network based at least on the set of selection factors.

NUERNBERG teaches:
receiving from the network a second request indicating a second location of the first mobile device at a second time and including second non-location data; (retargeting, para. 0070)
in response to the second location being proximate to a second physical object, determining a set of selection factors including at least a first factor based at least on the first event; and (trigger location, para. 0070)
selecting content associated with one of the first physical object and the second physical object for delivery to the mobile device via the network based at least on the set of selection factors. (select, para. 0070, 0088)

It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method of selecting content based on retargeting from a first physical object to a second physical object based on factors as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)

Regarding Claim 2:
SUMMER / NUERNBERG discloses of claim 1:
SUMMER discloses: 
the first location triggers a first geo-fence associated with the first physical object; (location / proximity para. 0042, 0061) and 
the second location triggers a second geo-fence associated with the second physical object. (location / proximity para. 0042, 0061)

Regarding Claim 3:
SUMMER / NUERNBERG discloses of claim 2:
SUMMER discloses:  
wherein the first physical object is associate with a first entity (merchant location, location / proximity para. 0042) and the second physical object is associated with a second entity distinct from the first entity. (merchant location, location / proximity para. 0042)

Regarding Claim 4:
SUMMER / NUERNBERG discloses of claim 3:
SUMMER does not discloses:  
wherein: the first physical object includes a first building; the first non-location data includes a mobile user identification (UID) or a hashed value representing the UID; and the one or more requirements include a requirement that historical requests associated with the UID do not indicate that the first mobile device have regularly been in or near the first building for prolonged periods of time. 
NUERNBERG discloses:
wherein: the first physical object includes a first building; the first non-location data includes a mobile user identification (UID)(device ID, para. 0070) or a hashed value representing the UID; and the one or more requirements include a requirement that historical requests associated with the UID do not indicate that the first mobile device have regularly been in or near the first building for prolonged periods of time. (period of time, para. 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method of a first physical object includes a building and historical requests associated with the device do not indicated that the device has been regularly in or near the building as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)


Regarding Claim 5:
SUMMER / NUERNBERG discloses of claim 3:
SUMMER discloses:  
 wherein the first entity and the second entity belong to a same category of entities.(table 1)

Regarding Claim 6:
SUMMER / NUERNBERG discloses of claim 3:
SUMMER does not discloses:  
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.
NUERNBERG teaches:
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.(period of time, para. 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method wherein the first factor is dependent on an amount of elapsed time between first and second time as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)


Regarding Claim 7:
SUMMER / NUERNBERG discloses of claim 3:
SUMMER does not discloses:  
wherein: the first geo-fence is one of a set of different types of geo-fences associated with the first physical object; and the first factor is further dependent on a type of the first geo-fence.

NUERNBERG teaches:
wherein: the first geo-fence is one of a set of different types of geo-fences associated with the first physical object; and the first factor is further dependent on a type of the first geo-fence. (geo-fence, para. 0053, 0055, 0069, 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method of different geo fence event types as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)

Regarding Claim 8:
SUMMER / NUERNBERG discloses of claim 1:
SUMMER does not discloses:  
wherein: the second non-location data includes a mobile user identification (UID) or a hashed value representing the UID; and the set of selection factors further includes a second factor based on a mobile user intent profile associated with the UID or hashed value representing the UID; the method further comprising, before receiving the second request, deriving the mobile user intent profile using at least a plurality of requests associated with the first mobile device, one or more respective requests of the plurality of requests indicating that the first mobile device has been proximate to a respective entity of a set of entities.


NUERNBERG teaches:
wherein: the second non-location data includes a mobile user identification (UID) (device id, para. 0070) or a hashed value representing the UID; and the set of selection factors further includes a second factor based on a mobile user intent profile associated with the UID (relevant triggers, para. 0043) or hashed value representing the UID; the method further comprising, before receiving the second request, deriving the mobile user intent profile using at least a plurality of requests associated with the first mobile device, one or more respective requests of the plurality of requests indicating that the first mobile device has been proximate to a respective entity of a set of entities. (relevant triggers, para. 0043)

It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method of intent, requests from mobile device proximate to respective entity of a set of entities as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)

Regarding Claim 10:
SUMMER / NUERNBERG discloses of claim 1:
SUMMER  discloses:
wherein: the second non-location data includes first characteristics of a mobile user associated with the first mobile device; the set of selection factors further includes a third factor based on statistical results for various mobile user characteristics derived from historical requests associated with a plurality of mobile devices; and the set of selection factors further includes a third factor based on comparison of the first characteristics with the statistical results. (relevant ad content to user characteristics based on relevant data, para. 0048)


Regarding Claim 11:
SUMMER / NUERNBERG discloses of claim 1:
SUMMER discloses:
wherein: the first location triggers one of a set of geo-fences associated with the first physical object; and the first factor is further dependent on which of the set of geo-fences is triggered by the first location.(pre-defined proximity, para. 0042)

Regarding Claim 12:
SUMMER / NUERNBERG discloses of claim 1:
SUMMER does not discloses:  
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.
NUERNBERG teaches:
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.(period of time, para. 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method wherein the first factor is dependent on an amount of elapsed time between first and second time as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)

Regarding Claim 13:
SUMMER / NUERNBERG discloses of claim 1:
SUMMER discloses:
wherein: the first non-location data includes first characteristics of a mobile user associated with the first mobile device; the one or more requirements include specifications of required mobile user characteristics; ( user profile data, para. 0056)and determining whether the first non-location data meets one or more requirements includes comparing the first characteristics with the required mobile user characteristics. (relevant ad content to user characteristics based on relevant data, para. 0048)

Regarding Claim 14:
SUMMER / NUERNBERG discloses of claim 13:
SUMMER does not discloses:  
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.
NUERNBERG teaches:
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.(period of time, para. 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method wherein the first factor is dependent on an amount of elapsed time between first and second time as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)


Regarding Claim 15:
SUMMER / NUERNBERG discloses of claim 14:
SUMMER discloses:  
wherein the first physical object is associate with a first entity and the second physical object is associated with a second entity distinct from the first entity but belong to a same category of entities as the first entity.(table 1)

Regarding Claim 17:
SUMMER / NUERNBERG discloses of claim 16:
SUMMER discloses: 
wherein: the first location triggers a first geo-fence associated with the first physical object; (location / proximity para. 0042, 0061) 
the second location triggers a second geo-fence associated with the second physical object; (location / proximity para. 0042, 0061) 
the first physical object is associate with a first entity and the second physical object is associated with a second entity distinct from the first entity but belonging to a same category of entities as the first entity; (merchant location, location / proximity para. 0042)
SUMMER does not discloses:
the first physical object includes a first building; the first non-location data includes a mobile user identification (UID) or a hashed value representing the UID; the one or more requirements include a requirement that historical requests associated with the UID do not indicate that the first mobile device have regularly been in or near the first building for prolonged periods of time; and the first factor is dependent on an amount of elapsed time between the first time and the second time.
NUERNBERG discloses:
wherein: the first physical object includes a first building; the first non-location data includes a mobile user identification (UID)(device ID, para. 0070) or a hashed value representing the UID; and the one or more requirements include a requirement that historical requests associated with the UID do not indicate that the first mobile device have regularly been in or near the first building for prolonged periods of time. (period of time, para. 0070)
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.(period of time, para. 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method of a first physical object includes a building and historical requests associated with the device do not indicated that the device has been regularly in or near the building as well as wherein the first factor is dependent on an amount of elapsed time between first and second time as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)


Regarding Claim 18:
SUMMER / NUERNBERG discloses of claim 16:
SUMMER discloses: 
SUMMER does not discloses:  
wherein: the second non-location data includes a mobile user identification (UID) or a hashed value representing the UID; and the set of selection factors further includes a second factor based on a mobile user intent profile associated with the UID or hashed value representing the UID; the method further comprising, before receiving the second request, deriving the mobile user intent profile using at least a plurality of requests associated with the first mobile device, one or more respective requests of the plurality of requests indicating that the first mobile device has been proximate to a respective entity of a set of entities.


NUERNBERG teaches:
wherein: the second non-location data includes a mobile user identification (UID) (device id, para. 0070) or a hashed value representing the UID; and the set of selection factors further includes a second factor based on a mobile user intent profile associated with the UID (relevant triggers, para. 0043) or hashed value representing the UID; the method further comprising, before receiving the second request, deriving the mobile user intent profile using at least a plurality of requests associated with the first mobile device, one or more respective requests of the plurality of requests indicating that the first mobile device has been proximate to a respective entity of a set of entities. (relevant triggers, para. 0043)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method of intent, requests from mobile device proximate to respective entity of a set of entities as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)

Regarding Claim 19:
SUMMER / NUERNBERG discloses of claim 16:
SUMMER discloses:
wherein: the first non-location data includes first characteristics of a mobile user associated with the first mobile device; the one or more requirements include specifications of required mobile user characteristics; ( user profile data, para. 0056)and determining whether the first non-location data meets one or more requirements includes comparing the first characteristics with the required mobile user characteristics. (relevant ad content to user characteristics based on relevant data, para. 0048)
SUMMER does not disclose:
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time
NUERNBERG teaches:
wherein the first factor is dependent on an amount of elapsed time between the first time and the second time.(period of time, para. 0070)
It would be obvious to one of ordinary skill in the art at the time of the invention for SUMMERS’s method of context sensitive mobile advertisements to combine with NUERNBERG’s method wherein the first factor is dependent on an amount of elapsed time between first and second time as this would allow SUMMERS to improve accuracy of user profile and targeting (Nuernberg - para. 0085)

Regarding Claim 20:
SUMMER / NUERNBERG discloses of claim 16:
SUMMER  discloses:
wherein: the second non-location data includes first characteristics of a mobile user associated with the first mobile device; the set of selection factors further includes a third factor based on statistical results for various mobile user characteristics derived from historical requests associated with a plurality of mobile devices; and the set of selection factors further includes a third factor based on comparison of the first characteristics with the statistical results. (relevant ad content to user characteristics based on relevant data, para. 0048)


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20130085860 – Summers et al. hereinafter as SUMMERS in view of US PG Pubs 20140337123 – Nuernberg et al. hereinafter as NUERNBERG in further view of US PG Pubs 20100161378 – Josifovski et al.

Regarding Claim 9:
SUMMER / NUERNBERG discloses of claim 8:
the set of entities including an entity associate with one of the first physical object and the second physical object(table 1)
SUMMER does not discloses:  
wherein deriving the mobile user intent profile comprises: determining a set of intent scores corresponding, respectively, to the set entities based at least on the plurality of requests, the set of entities including an entity associate with one of the first physical object and the second physical object; and updating the intent scores using one or more time decay functions.
JOSIFOVSKI teaches:
wherein deriving the mobile user intent profile comprises: determining a set of intent scores (weights, using one or more time decay functions.(decay, para. 0066, 0080)
 corresponding, respectively, to the set entities based at least on the plurality of requests,; and updating the intent scores (weights, using one or more time decay functions.(decay, para. 0066, 0080)
It would be obvious to one of SUMMER / NUERNBERG method of retargeting to utilize JOSIFOVSKI’s method of intent value score using time decay functions for intent and entities for SUMMER as this would allow maximizing advertiser revenue (para. 0029)


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 20140095296 – Angell – reporting geofence performance metrics
20130124329 – Tengler – validation of data for targeting users across multiple devices
CA2843118 – Cohen – target ad shopping behavior
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681